DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed January 13, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of the third reference is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘an radially’ is indefinite as its meaning is unclear.  For purposes of examination, the phrase will be interpreted to mean ‘a radially.’

4.	Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites the phrase ‘the outer layer’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

5.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘resin material’ is indefinite as it is unclear if it is the ‘polymer – based material’ of Claim 1.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.       Claims 1 – 4 and 6 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Montagna et al (U.S. Patent Application Publication No. 2007/0084542 A1) in view of Flajnik et al (U.S. Patent Application Publication No. 2007/0296175 A1). 
With regard to Claims 1 and 6, Montagna et al disclose an assembly comprising  an article that is a running board (paragraph 0043), therefore a support member, and a pre – stretched paint film applied to the surface of the article (paragraph 0044) by lamination using an adhesive (paragraph 0045), therefore a bonding layer; the pre – stretched paint film is decorative because it comprises a decorative layer (paragraph 0026); the adhesive is a bonding layer that is applied using a nozzle and a doctor blade (paragraph 0050). Montagna et al do not explicitly disclose that the bonding layer is an unfilled polymer – based material. However, it would have been obvious for one of ordinary skill in the art to provide for a bonding layer that is an unfilled polymer – based material, as an unfilled polymer would have been applicable using a nozzle and a doctor blade. Montagna et al fail to disclose a support member that is tubular and that extends longitudinally along an axis and that is formed of a reinforced polymer – based material.
Flajnik et al teach a running board that is tubular as shown in Figure 2A (paragraph 0029) comprising a reinforced polymer – based material for the purpose of having characteristics acceptable for heat and cold (glass filled polypropylene; paragraph 0053).
It therefore would have been obvious for one of ordinary skill in the art to provide for a running board that is tubular and formed of a reinforced polymer – based material in order to obtain characteristics acceptable for heat and cold as taught by Flajnik et al.
With regard to Claim 2, Flajnik et al teach a step pad secured to the support member, because fasteners can be passed through the step plate and the running board body (paragraph 0043).
With regard to Claims 3 – 4, the step pad itself is therefore a tread, and each fastener constitutes an anchoring stem that is included by the step pad because it passes through the step pad.
With regard to Claim 7, it additionally would have been obvious for one of ordinary skill in the art to provide for a bonding layer formed of, and therefore comprising, a neat resin material, as a bonding layer formed of a neat resin material would have been applicable using a nozzle and a doctor blade.
With regard to Claims 8 – 9, the claimed aspect of ‘extruded’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 10 and 12, the running board taught by Flajnik et al comprises an outboard surface  and an upper surface (paragraph 0029). Because application of the decorative film is disclosed by Montagna et al, it would have been obvious for one of ordinary skill in the art to provide for a decorative film that completely surrounds the support member, and that therefore is disposed along the outboard side and the upper side.
With regard to Claim 11, the decorative film disclosed by Montagna et al comprises a transparent protective layer (clear; paragraph 0028) and a metallic layer (comprising metallic flakes; paragraph 0027) and an adhesive layer (paragraph 0024).

10.       Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Montagna et al (U.S. Patent Application Publication No. 2007/0084542 A1) in view of Flajnik et al (U.S. Patent Application Publication No. 2007/0296175 A1) and further in view of Khan (U.S. Patent No. 5,286,049).
Montagna et al and Flajnik et al disclose a running board as discussed above. Montagna et al and Flajnik et al fail to disclose a step pad disposed directly on a radially outer surface of the bonding layer.
Khan et al teach a step pad comprising legs that are received in an opening in a running board as shown in Figure 3 (column 3, lines 41 – 50) for the purpose of providing a snap fit (column 3, line 32).
It therefore would have been obvious for one of ordinary skill in the art to provide for a step pad comprising legs that are received in an opening in a running board for the purpose of obtaining a snap fit as taught  by Khan et al. Because the legs are a portion of the step pad, the legs would be immediately adjacent to the radially outer surface of the bonding layer, and the step pad would therefore be disposed directly on a radially outer surface of the bonding layer.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782